Citation Nr: 1536694	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to disability rating for post-traumatic stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. He served in Vietnam and was awarded the Combat Infantryman Badge and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, difficulty sleeping, paranoia, and fear in crowds.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the Veteran's PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensible to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life. As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation - e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

VA's notice requirements were satisfied by an April 2006 letter which advised the Veteran of the criteria for an increased evaluation. The letter was sent prior to the initial adjudication of the Veteran's claim in September 2006.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained lay statements, service treatment records, and private and VA treatment records.

This claim was remanded by the Board for additional development in September 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements, and arranged for an examination of the Veteran.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

With regard to examinations, the Veteran was afforded VA compensation and pension examinations germane to his PTSD in June 2006, April 2007, October 2012, and May 2015.  These examinations were adequate because the examiners considered the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

VA provided the Veteran with a hearing before the undersigned VLJ in June 2012. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim. Consequently, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder. 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, 
a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet.  App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-V. See 38 C.F.R. § 4,125(a). Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In June 2003, the Veteran was granted service connection for PTSD at 10 percent.  The Veteran did not appeal this decision, and it became final. In February 2006, the Veteran submitted a claim for increased rating for PTSD.  In a September 2006 rating decision, the RO increased the Veteran's rating to 30 percent, effective February 17, 2006.  In February 2007, the Veteran communicated a desire for a higher rating still, and the RO continued the Veteran's 30 percent rating in a June 2007 rating decision.  The Veteran explicitly disagreed with this decision and the RO issued a Statement of the Case in April 2008.  The Veteran filed a timely Substantive Appeal in the same month.  The Board remanded the case for a new examination in September 2012, and in February 2013, the RO increased the Veteran's rating to 50 percent, effective February 17, 2006.  

Following a review of the evidence of record, the Board finds that rating in excess of 50 percent is not warranted.  In reaching this decision, the Board has reviewed the evidence of record, including VA treatment and examination reports, and the Veteran's statements.

The Veteran contends in his March 2008 Notice of Disagreement, and elsewhere, that his PTSD warrants a higher rating. In his June 2012 Board hearing, the Veteran contends that his PTSD causes paranoia, confusion, sleeplessness, nightmares, memory loss, and panic attacks six to ten times a week. (See transcript, pp.7-11.) In a June 2012 statement in support of the Veteran's claim, the Veteran's wife states that the Veteran has nightmares two or three times a week, that he will lose track of what people are saying to him, and that he struggles with anger, fear, and disorientation.

In June 2006, the Veteran was given a Compensation and Pension (C&P) examination for PTSD.  The Veteran reported symptoms including anxiety, irritability, nightmares, fear around crowds, hypervigilance, and a sense of detachment.  

In April 2007, the Veteran was given another C&P examination for PTSD. The examiner found that the Veteran experiences "mild anxiety which occurs infrequently.  As such, he is usually in remission from psychiatric symptoms. . ."  The examiner assigned a GAF of 62.

In October 2012, the Veteran was provided a third C&P examination for his PTSD.  The examiner noted the Veteran's treatment history from September 2008 forward, and observed occasional issues of sleeplessness, depression, and GAF scores consistently in the 60-70 range.  The examiner also noted that the Veteran did not report any impairment as a result of sleeplessness, and that the Veteran maintains stable social and interpersonal relationships.  Overall, the examiner determined that the Veteran had no occupational or social impairment, noting the Veteran's symptoms do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner likewise noted the Veteran has been employed as a pastor for the previous 14 years, that his symptoms do not appear to be functionally impairing him and that his symptoms seem to be improving with treatment.  The examiner assigned him a GAF score of 70.

In May 2015, a PTSD Disability Benefits Questionnaire was prepared.  In it, the examiner summarized the Veteran's impairment as "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner characterized the Veteran's symptoms as irritability, sleep disturbance, depression, and persistent and exaggerated negative beliefs about oneself, others, or the world.  

Although the Veteran contends that he experiences panic attacks six to ten times a week, the Board notes that the Veteran's contention is not reflected in any of the Veteran's several C&P examinations or in the Veteran's VA treatment records.  Further, deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not shown, nor is total occupational and social impairment.  See Mauerhan, 16 Vet. App. 436 (2002).  His symptoms have been characterized as mild; they do not cause clinically significant distress or impairment, and have been indicated to be improving.  In these circumstances, a rating in excess of 50 percent for PTSD is not warranted.  

The Board considers whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as 'staged ratings,' whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that the Veteran's symptomatology has been stable, or has decreased, throughout the appeal, as reflected in the relative stability of the GAF scores assigned by his treating VA clinicians and VA examiners.  Therefore, the assignment of staged ratings is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology which includes panic attacks, depressed mood, and chronic sleep impairment, is amply covered by the Schedule of Ratings for Mental Disorders that provides broad criteria with non-exhaustive examples.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board finds that the most probative evidence shows that the Veteran is not unemployable due to his PTSD, either on its own or in combination with the Veteran's other service-connected disabilities, as  the May 2015 VA PTSD examiner found that the Veteran has been employed as a pastor for 17 years.  Thus, TDIU is not raised by the record.






ORDER

Entitlement to a disability rating for PTSD in excess of 50 percent is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


